Citation Nr: 1042784	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Stephen P. Reidlinger, Attorney 
at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The Veteran had active service from March 1944 to April 1946 and 
from August 1950 to August 1951.  The Veteran died in April 2004, 
leaving behind a widow.  The Veteran's widow died in October 
2004.  The appellant is the daughter of the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO) which 
denied entitlement to accrued benefits.


FINDINGS OF FACT

1.  The Veteran died in April 2004. 

2.  The Veteran's surviving spouse died in October 2004.

3.  In an April 2005 rating decision, the RO granted the 
surviving spouse's claim for service connection for the cause of 
the Veteran's death, effective from April 2004.

4.  The appellant is not the Veteran's child:  she is the adult 
daughter of the Veteran's surviving spouse.

5.  The appellant filed an "Application for Accrued Amounts due 
a Deceased Beneficiary" (VA Form 21-609) on July 23, 2007.

6.  The appellant's claim for accrued benefits was received more 
than one year after the surviving spouse's death.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

Although VA has statutory and regulatory notice and assistance 
provisions under the Veterans Claims Assistance Act of 2000 
(VCAA), those provisions are not applicable for the claim for 
entitlement to accrued benefits because the resolution of this 
matter is based on statutory and regulatory interpretation rather 
than any dispute as to the factual evidence.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  Moreover, compliance with the VCAA is 
not required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating her 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In 
reviewing the issue of whether the appellant's mother had any 
pending claims or was entitled to any benefits at the time of her 
death, the Board observes that the law and evidence of record 
that was constructively of record at the time of death are the 
sole basis on which benefits may be awarded.  38 U.S.C.A. 
§ 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  
There is no additional evidence that may be submitted by the 
appellant that can alter the outcome, and the appellant has not 
made specific arguments regarding the criteria of entitlement, as 
discussed below.  There is no additional assistance that VA might 
provide under the VCAA.  Therefore, any deficiencies in VCAA 
notice or assistance regarding this claim are moot.  Valiao v. 
Principi, 17 Vet. App. 299 (2003); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


II.	Factual Background and Legal Analysis

Periodic monetary benefits authorized under laws administered by 
the VA to which a surviving spouse of a deceased Veteran was 
entitled at the time of his or her death under existing ratings 
or decisions, or those based on evidence in the file at the date 
of death, and due to the surviving spouse but unpaid will, upon 
the death of such person, be paid to the deceased Veteran's 
children.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.1000(a)(2) (2010).  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of the last sickness 
and burial.  38 C.F.R. § 3.1000(a)(6) (2010).  Applications for 
accrued benefits must be filed within one year after the date of 
death.  38 C.F.R. § 3.1000(c) (2010).

Parenthetically, the Board notes that the law pertaining to 
accrued benefits was amended in 2003 to remove the two-year 
limitation on accrued benefits so that a claimant may receive the 
full amount of an award for accrued benefits.  See The Veterans 
Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  This amendment applies to deaths occurring on 
or after December 16, 2003; thus, it is applicable in the present 
case.

The Veteran died in April 2004, leaving behind a widow/surviving 
spouse.  The Veteran's widow died in October 2004.  In an April 
2005 rating decision, the RO granted the surviving spouse's claim 
for service connection for the cause of the Veteran's death, 
effective from April 2004.  In February 2006 the RO was informed 
of the death of the Veteran's surviving spouse.  The appellant, 
the daughter of the Veteran's surviving spouse, filed an 
"Application for Accrued Amounts due a Deceased Beneficiary" 
(VA Form 21-609) on July 23, 2007.

The appellant contends that her mother's estate is entitled to 
dependency and indemnity compensation (DIC) payments from the 
date of the Veteran's death until the date of her mother's death.  
The claim was denied by the RO because the appellant's claim for 
accrued benefits was filed more than one year after the death of 
the Veteran's surviving spouse.  The Board agrees.

The appellant's attorney argues that the accrued benefits claim 
"is not a new claim, but rather a renewed pursuit of an 
existing, approved claim."  The attorney argues that the date of 
claim is properly June 30, 2004, the date the Veteran's surviving 
spouse applied for DIC benefits.

However, contrary to the arguments made by appellant's counsel, 
as a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The Board notes that the Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
created new 38 U.S.C.A. § 5121A permitting substitution in case 
of death of a claimant who dies on or after October 10, 2008 and 
requiring an eligible person to file a request to be substituted 
as the claimant for purposes of processing the claim to 
completion not later than one year after the date of the 
claimant's death.  However, as the surviving spouse of the 
Veteran (the claimant from whom the appellant's claim is derived) 
died in 2004, the provisions of 38 U.S.C.A. § 5121A are not for 
application in this case.

In response to recent statutory change, the United States Court 
of Appeals for Veterans Claims (CAVC or Court) recently held that 
it will consider substitution, if requested, in all cases pending 
before the Court at the time of a veteran's death.  Breedlove v. 
Shinseki, 24 Vet. App. 7 (2010) (per curiam order).  However, as 
this case was not pending before the Court at the time of the 
surviving spouse's death, Breedlove does not apply in this case.  
For these reasons, the surviving spouse's appeal on the merits 
became moot by virtue of her death, and her date of claim cannot 
be used by the appellant in this case.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

Even if the appellant had timely filed her claim for accrued 
benefits, she would not be entitled to the $10,871.00 she is 
seeking as the record demonstrates that the appellant is not the 
Veteran's child.  The appellant's mother married the Veteran when 
the appellant was 51 years of age.  There is no evidence, nor is 
it claimed, that she is the Veteran's "child" for VA benefits 
purposes.  Since the appellant does not qualify as a "child" as 
the term is defined by statute and regulation, she is not 
entitled to receive accrued benefits as the Veteran's "child" 
under 38 U.S.C.A. § 5121(a).  See 38 U.S.C.A. § 101(4)(A); 38 
C.F.R. § 3.1000(d)(2); see also Burris v. Principi, 15 Vet. App. 
348, 353 (2001) (concluding that 70-year-old appellant was 
ineligible for DIC benefits or accrued benefits since he did not 
satisfy statutory definition of "child" in 38 U.S.C.A. 
§ 101(4)(A), which excludes anyone over age 23 unless they were 
"permanently incapable of self-support" before attaining age 
18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that 
section 5121(a) "limits qualifying survivors to the deceased 
veteran's spouse, child . . . or dependent parents").  

Accordingly, even if the appellant had timely filed her claim for 
accrued benefits, any accrued benefits which might be due are 
payable to the appellant only to the extent necessary to 
reimburse her for the expenses of the last sickness or burial of 
the Veteran's surviving spouse.  38 C.F.R. § 3.1000(a)(5) (2010).  
However, since applications for accrued benefits must be filed 
within one year after the date of death, the appellant's claim 
was not timely.  See 38 C.F.R. § 3.1000(c) (2010). Under these 
circumstances, even on the assumption that the appellant paid 
expenses which would qualify under 38 C.F.R. § 3.1000(a)(5), the 
specific legal criteria for dependency and indemnity 
compensation, for accrued benefits purposes, have not been met.  
In the absence of legal merit, the claim must be denied.

In an issue such as this one, where the law and not the evidence 
is dispositive of the issue before the Board, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, entitlement to accrued benefits is denied.
ORDER

Entitlement to DIC due and unpaid at the time of the surviving 
spouse's death, for accrued benefits purposes, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


